Title: From Alexander Hamilton to Caleb Swan, 17 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            Trenton October 17. 99
          
          Lieutenant House is offered the appointment of Pay Master to the first regiment of Artillerists, and Lieutenant Meminger that of Paymaster to the second regiment of Artillerists. Each is instructed to signify his acceptance to you, and to enter immediately upon the duties of his office. I must request that no time may be lost in making the payments due to these regiments. You will have to advise or instruct as to the mode of remitting to distant positions.
          With great considn I am, Sir
           Caleb Swan Eq
        